Citation Nr: 1430496	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  06-31 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. From May 4, 2005 to September 1, 2009, entitlement to an increased evaluation for service-connected left foot hallux valgus, status-post bunionectomy with residual arthritic changes and tiny subchondral cysts (left foot disability), currently evaluated as 20 percent disabling.

2. From January 1, 2010 to July 6, 2010, entitlement to an increased evaluation for a service-connected left foot disability, currently evaluated as 20 percent disabling.

3. From November 1, 2010 to October 1, 2012, entitlement to an increased evaluation for a service-connected left foot disability, currently evaluated as 20 percent disabling.

4. On and after January 1, 2013, entitlement to an increased evaluation for a service-connected left foot disability, currently evaluated as 30 percent disabling.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1992 to May 1997.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) and July 2010, August 2011, March 2013 and October 2013 Board remands. The issues as stated on the title page reflect the ratings assigned for the left foot disability for various stages of the appeal period, to be discussed hereinbelow.  

In May 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This appeal consists entirely of documents in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in both electronic repositories.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the period of the appeal, exclusive of periods of assignment of temporary total ratings for periods of convalescence, the symptoms of the service-connected left foot disability are shown to have been severe in nature.  


CONCLUSION OF LAW

1. From May 4, 2005 to September 1, 2009, the criteria for the assignment of a 30 percent rating, but no higher for the service-connected left foot disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.68, 4.71a including DC 5280, 5284 (2013).

2. From January 1, 2010 to July 6, 2010, the criteria for the assignment of a 30 percent rating, but no higher for the service-connected left foot disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.68, 4.71a including DC 5280, 5284 (2013).

3. From November 1, 2010 to October 1, 2012, the criteria for the assignment of a 30 percent rating, but no higher for the service-connected left foot disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.68, 4.71a including DC 5280, 5284 (2013).

4. From January 1, 2013, the criteria for the assignment of a rating higher than 30 percent for the service-connected left foot disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.68, 4.71a including DC 5280, 5284 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duties to notify and to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings to include the rating criteria for all higher ratings for a disability, as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2005 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating for his service-connected left foot disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations and the September 2006 Statement of the Case (SOC) set forth applicable criteria for ratings for the left foot disability. After issuance of the September 2006 SOC, and opportunity for the Veteran to respond, the July 2007 (and most recently May 2014) Supplemental SOC (SSOC) reflect readjudication of the claim. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports.    

Further, the Board is aware that this appeal was, most recently, remanded by the Board in October 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998). This development was completed. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, during the hearing the VLJ clarified the issues, took testimony regarding the Veteran's current manifestations, suggested the submission of additional evidence to support the Veteran's claim and addressed the Veteran's contentions. It was clear from the hearing that the parties understood the issue.

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected left foot disability, characterized as a hallux valgus of the left foot status post bunionectomy with residual arthritic changes and tiny subcondral cysts, has been rated under Diagnostic Code 5280-5284. Hyphenated diagnostic codes are used when a rating requires use of additional rating criteria to identify the basis for the evaluation assigned. See 38 C.F.R. § 4.71a (2013). In this case, Diagnostic Codes 5280 is used for rating hallux valgus, unilateral, while Diagnostic Code 5284 contemplates other foot injuries.

Under Diagnostic Code 5280, unilateral hallux valgus warrants a 10 percent rating if operated with resection of the metatarsal head or if the condition is severe, if equivalent to amputation of the great toe. 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013).

Under Diagnostic Code 5284, a 20 percent rating is assigned for other foot injuries manifested by symptoms of a moderately-severe nature. A 30 percent rating is assigned for other foot injuries manifested by symptoms of a severe nature. A 40 percent rating is assigned for actual loss of use of the foot.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12Vet. App 119 (1999). Here, the Board finds that the left foot disability has not significantly changed and uniform evaluation is warranted.

An August 2005 VA podiatry clinic note reflects the Veteran's complaint of left foot pain. He also had warts on his third and fourth toes that he wanted removed. Orthotics had been adjusted and the area under the sesamoids had been removed and this had helped but now he had developed new pain. The Veteran was having pain in the toes plantarly between the IP and MP joint. Further modification to the orthotics was made.
A September 2005 VA feet examination documents the Veteran's complaint of chronic, daily, moderate left foot first toe pain, generally a 6 out of 10 in degree of severity; however, occasionally after standing or walking it would increase to 8 out of 10. Prior to service he had surgery of the first toe of his left foot (tendon injury repair/hallux dorsiflexor). In service, he underwent bunionectomy. He developed a bone spur that was removed from the proximal interphalangeal joint of the great toe. He was found to have osteoarthritis of the left first metatarsophalangeal joint. He did not experience swelling, redness or erythema. He did report experiencing numbness and sharp, shooting pain sometimes. Cold, humid weather, walking 2 blocks or standing 15 minutes caused the foot pain to worsen. Rest relieved the foot pain. Inserts were helpful in the past but no longer.  He had hardware with 2 screws in the first metatarsophalangeal area. He did not experience additional limitation of movement or functional impairment during flare-ups of pain. He reported that his left foot disability caused severe impairment on his usual occupational and daily activities.  Objectively, mild pes planus was noted while standing. He had a well-healed surgical scar on the dorsal aspect of the left, first toe. He demonstrated difficulty rising on the toes on the left foot due to pain. He could rise on heels without problems. He had 20 degrees of painful flexion of the first toe at the metatarsophalangeal joint. Other movement was unremarkable. He did not experience additional limitation of motion following repetitive use. He had tenderness on the metatarsophalangeal joint medially and laterally.  Additionally, he complained of numbness in the scar area; paresthesia was also reported. He had no hammertoes, clawfoot, high arch or other deformity. He had clinically mild pes planus with no problems with alignment of the Achilles. X-ray reports showed left bunionectomy with residual DJD first MTP and bilateral pes planus. The diagnosis was left foot first metatarsophalangeal joint degenerative joint disease status post bunionectomy and presence of tiny, subchondral cysts in the left first metatarsophalangeal joint area with residual.

An April 2006 VA podiatry consult record reflects the Veteran's complaint of pain, first MP joint, cystinc area in joint (left foot). Custom orthotics with Morton's extension and plantar flexing first metatarsal had not helped. He could not stand in one place longer than 5 minutes without his left foot hurting. He could walk 5 blocks without pain but after that he had pain and it did not relent. Arches in both feet hurt. Objectively, he had no calluses. He had ingrown hairs and toenails bilaterally and had 5 toe hammertoe bilaterally. He demonstrated slight adductus appearance in surgically corrected left hallux. He had left metatarsal tenderness and bilateral arch tenderness. The biomechanical assessment was mechanically unstable foot with severe bilateral pronation associated with rearfoot varus, forefoot valgus, pes planus and functional hallux limitus on left.

A June 2007 VA feet examination report documents the Veteran's complaint of constant, sharp aching pain in the left foot with no swelling. General pain level was 8 out of 10 and could flare to a 10 due to weight bearing and could last 2 hours after he got off of his feet. He worked security and had missed approximately 5 days of work due to his left foot pain. He was able to stand for approximately 30 minutes and walk about one block before he had significant increase in left foot pain.
Objectively, he had 15 degree medial angle to the left great toe. He had pain on both dorsiflexion and flexion of the great left toe with tenderness on palpation of the metatarsophalangeal joint, ball of the foot and the arch. No effusion or edema was noted. Gait was with a slight left limp. There was no dorsiflexion but the toe was now 15 percent hallux varus. X-rays showed osteoarthritic changes at the first metatarsophalangeal joint, mild subluxation and two metallic screws within the distal first metatarsal. Rest of the bones and joint spaces did not reveal significant abnormality.

In September 2009, he underwent surgical procedure for first metatarsal hallux varus and hammertoes of second, third and fourth toes of the left foot. In July 2010, he underwent surgical procedure for removal of painful hardware for fourth toe of the left foot.

A September 2011 report of VA feet examination reflects the Veteran's complaint of constant pain, stiffness, mild swelling, fatigue and lack of endurance of the left foot. Standing in excess of 20 minutes and walking more than 10 yards aggravated the pain and rest relieved the pain. Medications only provided mild relief. The Veteran reported temporary functional impairment resulting in rests breaks due to his left foot pain. He had numerous surgical procedures for his left foot disability, specifically, (1) original bunionectomy with hardware placement; (2) removal of hardware and surgical procedure between second and third toes dorsal aspect in metatarsal area, 2009; (3) resection arthroplasty of the left 4th toe as well as removal of hardware, 2010.  He worked airport security in Austin and had missed approximately 4 weeks of work in the last year due to his left foot disability.  

Objectively, the first, second, third and fourth toes were shifted medially. There was pain uniformly in the left foot in its entirety without edema. He had difficulty wearing his shoes due to the friction of the toes with the shoe material. There was tenderness in the entire left foot. Range of motion was also painful; the only range of motion he could perform was first toe with 5 degrees of dorsiflexion. The remainder of his toes were unable to perform range of motion as there was migration medially of 1st through 4th toes. There was pain with plantar flexion of the first toe; there was tenderness in all toes. His gait was antalgic and he had calluses of the medial aspect of the 3rd toe without skin breakdown. The shoe pattern was lateral weight bearing. He had several surgical scars on his left foot, all of which appeared to have some tenderness without vascular changes. There was malalignment on weight-bearing and non weight-bearing of the Achilles tendon of the left foot that could not be corrected by manipulation. He had a slight medial shift of the first toe. There was no forefoot or midfoot malalignment. The examiner stated that the multiple surgical procedures performed on the Veteran's left foot had resulted in moderately severe to severe left foot strain with migration of the toes 1, 2, 3 and 4 medially and moderate pes planus.

In an October 2012 statement, the VA physician stated that the Veteran had been treated for severe left foot disability which was the result of a prior bunion procedure which had created a hallux varus condition (i.e., the great toe leaning too far to the inside of the foot). Previous surgical intervention had not corrected the hallux varus of the great toe. Additionally, lesser toes had migrated more medially and were now in varus position. Thus, all the toes were leaning inward which made wearing shoes very difficult. The Veteran underwent another surgical procedure to attempt to correct the deformity and return his toes to proper alignment.

The February 2014 VA examination report reflects that the Veteran had 5 different surgical procedures since 1996 for various deformities of the left foot. The Veteran reported that he could only walk approximately one block during acute pain and could only stand for approximately 30 minutes at one time total 4 hours during the course of an 8 hour workday due to his left foot disability.  He complained that flare-ups of pain impacted the function of his foot  and that he had to make adjustments in occupational function during flare-ups of foot pain which happened approximately 50 times per year and lasted 10 hours each occurrence.

The Board finds that the level of severity of the Veteran's left foot disability did not significantly change during the course of his appeal. In light of the Veteran's consistent reports of pain uniformly in the left foot, the physicians' assessments that the Veteran's left foot disability was moderately severe to severe and history of failed surgical interventions to correct the foot disability, the Board finds that the Veteran's left foot disability most nearly approximates a severe foot injury. In light of the lay evidence, we are not convinced that the Veteran became worse on the day of an adequate VA examination.  Therefore, his left foot disability warrants a 30 percent rating throughout the appeal period, exclusive of periods of assignment of temporary total ratings for periods of convalescence.  

As actual loss of use of the left foot has not been demonstrated, a higher rating is not warranted at any time. Additionally, given that the Veteran is not shown to have experienced pronounced symptoms of pes planus, a higher rating based on acquired flatfoot is not warranted at any time.  

The Board notes that the 30 percent evaluation is the maximum evaluation for other foot injury.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Finally, the Board notes that in the instant case, the Veteran is also service connected for residual scar of the left foot (0 percent) and nerve impairment of the left lower extremity (0 percent from May 10, 2010; 20 percent from October 15, 2012), both residuals of his left foot disability. In this regard, he is not entitled to have separately rated residuals for the service-connected left foot disability in excess of 40 percent as this would violate the amputation rule.  38 C.F.R. § 4.68 (2013).  Specific to the foot, amputation of a lower extremity at the proximal to metatarsal bones (more than one-half of metatarsal loss) of the forefoot may be assigned a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5166 (2013). As previously noted, loss of use of the foot may also be assigned a 40 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Codes 5167 (2013).

The Board acknowledges the Veteran's statements regarding the severity of his left foot disability. The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336   (Fed. Cir. 2006). However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected left foot disability. See Smith v. Derwinski, 1 Vet. App. 235, 237   (1991).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected left foot disability.  See Moray v. Brown, 2 Vet. App. 211, 214   (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011). 

For all the foregoing reasons, the Board finds that a 30 percent, but no higher, rating for the left foot disability is warranted throughout the appeal period, exclusive of periods of assignment of temporary total ratings for periods of convalescence, but that a rating in excess of 30 percent is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for the 30 percent rating is met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's left foot disability are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's left foot disability is contemplated by the 30 percent rating, which takes account of both the individual symptoms and the overall impairment caused by the left foot disability. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the left foot disability on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned 30 percent rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for chronic adjustment disorder is not warranted. 38 C.F.R. § 3.321(b)(1).




ORDER

From May 4, 2005 to September 1, 2009, a 30 percent rating is granted for the left foot disability, subject to controlling regulations governing the payment of monetary awards.

From January 1, 2010 to July 6, 2010, a 30 percent rating is granted for the left foot disability, subject to controlling regulations governing the payment of monetary awards.

From November 1, 2010 to October 1, 2012, a 30 percent rating is granted for the left foot disability, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 30 percent for the left foot disability from January 1, 2013 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


